Exhibit 10.3

LOAN AGREEMENT

Wachovia Bank, National Association

190 River Road

Summit, New Jersey 07901

(Hereinafter referred to as the “Bank”)

Cybex International, Inc.

10 Trotter Drive

Medway, MA 02053-2299

(Individually and collectively “Borrower”)

This Loan Agreement (“Agreement”) is entered into on July 30, 2007, by and
between Bank and Borrower.

This Agreement applies to the loan or loans (individually and collectively, the
“Loan”) evidenced by one or more promissory notes dated July 30, 2007 or other
notes subject hereto, as modified from time to time (whether one or more, the
“Note”) and all Loan Documents. The terms “Loan Documents” and “Obligations,” as
used in this Agreement, are defined in the Note.

Relying upon the covenants, agreements, representations and warranties contained
in this Agreement, Bank is willing to extend credit to Borrower upon the terms
and subject to the conditions set forth herein, and Bank and Borrower agree as
follows:

ARTICLE 1

1. REPRESENTATIONS. Borrower represents that from the date of this Agreement and
until final payment in full of the Obligations:

1.1. Accurate Information. All information now and hereafter furnished to Bank
is and will be true, correct and complete in all material respects. Any such
information relating to Borrower’s financial condition will accurately reflect,
subject to year end audit and adjustment, Borrower’s financial condition as of
the date(s) thereof, (including all contingent liabilities of every type), and
Borrower further represents that its financial condition has not changed in a
material adverse manner since the date(s) of such documents.

1.2. Authorization; Non-Contravention. The execution, delivery and performance
by Borrower and any guarantor, as applicable, of this Agreement and other Loan
Documents to which it is a party are within its power, have been duly authorized
as may be required and, if necessary, by making appropriate filings with any
governmental agency or unit and are the legal, binding, valid and enforceable
obligations of Borrower; and do not (i) contravene, or constitute (with or
without the giving of notice or lapse of time or both) a violation of any
provision of applicable law, a violation of the organizational documents of
Borrower, or a default under any agreement, judgment, injunction, order, decree
or other instrument binding upon or affecting Borrower, excluding any violations
or



--------------------------------------------------------------------------------

defaults which would not have a material adverse effect on the business,
financial position, results of operations, properties or prospects of Borrower
(“Material Adverse Effect”), (ii) result in the creation or imposition of any
lien (other than the lien(s) created by the Loan Documents) on any of Borrower’s
assets, or (iii) give cause for the acceleration of any obligations of Borrower
to any other creditor.

1.3. Asset Ownership. Borrower has good and marketable title to the Collateral
(as such term is defined in the Security Agreement dated as of the date hereof
between Borrower and Bank, as amended or supplemented from time to time), and
all such Collateral is free and clear of security deeds, pledges, liens,
charges, and all other encumbrances, except the lien in favor of the Bank
created by the Security Agreement. To Borrower’s knowledge, no claims or
interests adverse to Borrower’s present rights in the Collateral have arisen.

1.4. Discharge of Liens and Taxes. Borrower has duly filed, paid and/or
discharged all taxes or other claims which may become a lien on any of its
property or assets, except to the extent that such items are being appropriately
contested in good faith and an adequate reserve for the payment thereof is being
maintained.

1.5. Sufficiency of Capital. Borrower is not, and after consummation of this
Agreement and after giving effect to all indebtedness incurred and liens created
by Borrower in connection with the Note and any other Loan Documents, will not
be, insolvent within the meaning of 11 U.S.C. §101(32).

1.6. Compliance with Laws. Borrower is in compliance in all respects (except
where the failure to be in compliance would not have a Material Adverse Effect)
with all federal, state and local laws, rules and regulations applicable to its
properties, operations, business, and finances, including, without limitation,
any federal or state laws relating to liquor (including 18 U.S.C. §3617, et
seq.) or narcotics (including 21 U.S.C. §801, et seq.) and/or any commercial
crimes; all applicable federal, state and local laws and regulations intended to
protect the environment; and the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), if applicable.

1.7. Organization and Authority. Each corporate or limited liability company
Borrower and/or guarantor, as applicable, is duly created, validly existing and
in good standing under the laws of the state of its organization, and has all
powers, governmental licenses, authorizations, consents and approvals required
to operate its business as now conducted (except where the failure to be in
compliance would not have a Material Adverse Effect). Each corporate or limited
liability company Borrower and/or guarantor, as applicable, is duly qualified,
licensed and in good standing in each jurisdiction where qualification or
licensing is required by the nature of its business or the character and
location of its property, business or customers, and in which the failure to so
qualify or be licensed, as the case may be, in the aggregate, could have a
material adverse effect on the business, financial position, results of
operations, properties or prospects of Borrower or any such guarantor.

1.8. No Litigation. There are no pending or threatened material suits, claims or
demands against Borrower or any guarantor that have not been disclosed to Bank
by Borrower in writing.

 

2



--------------------------------------------------------------------------------

1.9. Regulation U. None of the proceeds of the credit extended pursuant to this
Agreement shall be used directly or indirectly for the purpose of purchasing or
carrying any margin stock in violation of any of the provisions of Regulation U
of the Board of Governors of the Federal Reserve System (“Regulation U”), or for
the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry margin stock or for any other purchase which might
render the Loan a “Purpose Credit” within the meaning of Regulation U.

1.10. ERISA. Each employee pension benefit plan, as defined in ERISA, maintained
by Borrower meets, as of the date hereof, the minimum funding standards of ERISA
and all applicable regulations thereto and requirements thereof, and of the
Internal Revenue Code of 1986, as amended. No “Prohibited Transaction” or
“Reportable Event” (as both terms are defined by ERISA) has occurred with
respect to any such plan.

ARTICLE 2

2. AFFIRMATIVE COVENANTS. Borrower agrees that from the date hereof and until
final payment in full of the Obligations, unless Bank shall otherwise consent in
writing, Borrower will:

2.1. Access to Books and Records. Allow Bank, or its agents, during normal
business hours, access to the books, records and such other documents of
Borrower as Bank shall reasonably require, and allow Bank to make copies thereof
at Bank’s expense.

2.2. Business Continuity. Conduct its business in substantially the same manner
and locations as such business is now and has previously been conducted.

2.3. Compliance with Other Agreements. Comply with all terms and conditions
contained in this Agreement, and any other Loan Documents, and swap agreements,
if applicable, as defined in the 11 U.S.C. §101.

2.4. Estoppel Certificate. Furnish, within 15 days after request by Bank, a
written statement duly acknowledged of the amount due under the Loan and whether
offsets or defenses exist against the Obligations.

2.5. Insurance. Maintain adequate insurance coverage with respect to its
properties and business against loss or damage of the kinds and in the amounts
customarily insured against by companies of established reputation engaged in
the same or similar businesses including, without limitation, commercial general
liability insurance, workers compensation insurance, and business interruption
insurance; all acquired in such amounts and from such companies as Bank may
reasonably require.

2.6. Maintain Properties. Maintain, preserve and keep the Collateral in good
repair, working order and condition, making all needed replacements, additions
and improvements thereto.

2.7. Non-Default Certificate From Borrower. Deliver to Bank, with the Financial
Statements required in Article 4 below, a certificate signed by Borrower, if
Borrower is an individual, or by a principal financial officer of Borrower
warranting that no “Default” as specified in the Loan Documents nor any event
which, upon the giving of notice or lapse of time or both, would constitute such
a Default, has occurred.

 

3



--------------------------------------------------------------------------------

2.8. Notice of Default and Other Notices. (a) Notice of Default. Furnish to Bank
immediately upon becoming aware of the existence of any condition or event which
constitutes a Default (as defined in the Loan Documents) or any event which,
upon the giving of notice or lapse of time or both, may become a Default,
written notice specifying the nature and period of existence thereof and the
action which Borrower is taking or proposes to take with respect thereto.
(b) Other Notices. Promptly notify Bank in writing of (i) any material adverse
change in its financial condition or its business; (ii) any default under any
material agreement, contract or other instrument to which it is a party or by
which any of its properties are bound, or any acceleration of the maturity of
any material indebtedness owing by Borrower; (iii) any material adverse claim
against or affecting Borrower or any part of its properties; (iv) the
commencement of, and any material determination in, any material litigation with
any third party or any proceeding before any governmental agency or unit
affecting Borrower; and (v) at least 30 days prior thereto, any change in
Borrower’s name or address as shown above, and/or any change in Borrower’s
corporate structure.

2.9. Other Financial Information. Deliver promptly such other information
regarding the operation, business affairs, and financial condition of Borrower
which Bank may reasonably request.

2.10. Payment of Debts. Pay and discharge when due, and before subject to
penalty or further charge, and otherwise satisfy before maturity or delinquency,
all material obligations, debts, taxes, and liabilities of whatever nature or
amount, except those which Borrower in good faith disputes.

ARTICLE 3

3. NEGATIVE COVENANTS. Borrower agrees that from the date of this Agreement and
until final payment in full of the Obligations, unless Bank shall otherwise
consent in writing, Borrower will not:

3.1. Change in Fiscal Year. Change its fiscal year without the consent of Bank.

3.2. Encumbrances. Create, assume, or permit to exist any mortgage, security
deed, deed of trust, pledge, lien, charge or other encumbrance on the
Collateral.

3.3. Default on Other Contracts or Obligations. Default on any material contract
with or obligation when due to a third party or default in the performance of
any material obligation to a third party incurred for money borrowed.

3.4. Government Intervention. Permit the assertion or making of any seizure,
vesting or intervention by or under authority of any government by which the
management of Borrower is displaced of its authority in the conduct of its
respective business or its business is materially curtailed or materially
impaired.

 

4



--------------------------------------------------------------------------------

3.5. Judgment Entered. Permit the entry of any material monetary judgment or the
material assessment against, the filing of any material tax lien against, or the
issuance of any material writ of garnishment or attachment against any property
of or debts due Borrower which is not discharged or execution is not stayed
within 60 days of entry.

ARTICLE 4

4. REPORTING REQUIREMENTS.

(a) Within 120 days after each fiscal year end, a copy of the annual audited
financial statement prepared by an independent auditor satisfactory to the Bank.

(b) Within 60 days following each quarter end, copies of all financial
statements and, upon the written request of the Bank any other reports, that are
required to by filed by and/or with the Securities and Exchange Commission (SEC)
and/or stockholders.

ARTICLE 5

5. FINANCIAL COVENANTS.

(a) The following financial covenants will be applicable to the Loan and tested
annually at fiscal year end:

Minimum Debt Service Coverage. At all times the Borrower shall generate a
minimum Debt Service Coverage Ratio of 1.20x. The Debt Service Coverage Ratio
shall be established by taking the Borrower’s EBITDA, less unfinanced capital
expenditures, less dividends paid, divided by interest expense, plus regularly
scheduled payments of principal paid on all of the indebtedness of the Borrower
(the “Indebtedness”) (exclusive of the CIT working capital revolving facility),
plus cash taxes for the period in question. This covenant is to be tested
quarterly, with the first test as of December 31, 2007, on a trailing twelve
(12) month basis.

Leverage Ratio. At all times, the Borrower’s Leverage Ratio shall not exceed
5.0x EBITDA. This covenant is to be tested quarterly, with the first test as of
December 31, 2007, on a trailing twelve (12) month basis.

(b) As used above the following terms shall have the following meanings:

“Leverage Ratio” shall mean, for any applicable period of computation, the ratio
of the following for the Borrower and its subsidiaries on a consolidated basis
determined in accordance with GAAP: (a) Funded Debt of the Borrower and its
subsidiaries as of the end of such period to (b) EBITDA for such period.

“EBITDA” shall mean in any period, all earnings of the Borrower for said period
before all interest and tax obligations of the Borrower for said period and all
depreciation and amortization expense for said period, determined in accordance
with GAAP on a consistent basis with the latest audited financial statements of
the Borrower, but excluding the effect of extraordinary or non-reoccurring gains
or loses for such period.

 

5



--------------------------------------------------------------------------------

“Funded Debt” as of any date, the Indebtedness of the Borrower and its
Subsidiaries for money borrowed from financial institutions.

“GAAP” means generally accepted accounting principles and practices which are
recognized as such by the American Institute of Certified Public Accountants
acting through its Accounting Principles Board or by the Financial Accounting
Standards Board or through other appropriate boards or committees thereof, as in
effect on the date hereof.

REST OF PAGE LEFT INTENTIONALLY BLANK

Signatures on Separate Page

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Bank, on the day and year first written above,
have caused this Agreement to be executed under seal.

 

WITNESS/ATTEST:      Wachovia Bank, National Association

/s/ Dolores Ungaro

    

/s/ Dante Bucci

Dolores Ungaro      Dante Bucci, Senior Vice President WITNESS/ATTEST:     
Cybex International, Inc.

/s/ Patty Waisner

    

/s/ Arthur W. Hicks, Jr.

Patty Waisner      Arthur W. Hicks, Jr.     

Vice President, Chief Operating Officer

& Chief Financial Officer

 

7